On May 12, 1998, oral argument was held in this case. On June 30, 1998, respondent filed a motion for an order for Ruby Randolph to show cause why she should not be held in contempt and a motion for an order for David Gallup to show cause why he should not be held in contempt. In his motions, respondent requests that the court strike the testimony of Ruby Randolph and David Gallup with respect to any decision on the merits of this case.
It is determined by the court, sua sponte, that respondent’s motions constitute further briefing in this case and relate to the merits of this case. Whereas S.Ct.Prac.R. IX(8) prohibits the filing of any additional briefs or other materials relating to the merits of the case after the case has been orally argued, unless otherwise ordered by the court,
IT IS ORDERED by the court, sua sponte, that respondent’s motions for orders to show cause be, and hereby are, stricken.